Justice KIDWELL,
dissenting.
I am concerned that the majority opinion disregards the issue raised by the parties, and instead, decides the matter on procedural grounds rather than on the merits of the ease.
The majority opinion holds that the contribution did not need to be reported because it was purportedly made prior to the 15-day reporting period. In reaching this decision, I believe the majority is sidestepping the larger issue properly raised by the parties.
The sole issue on appeal was whether the payments made on Bradbury’s behalf by the Idaho State Democratic Party constituted a “contribution” under Idaho’s sunshine reporting laws.
The relevant Idaho Code provision defines “contribution” as “any advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, subscription or transfer of money or anything of value ... in support of or in opposition to any candidate, political committee or measure.” I.C. § 67-6602(c).
Clearly this would include the contribution in the present case. “[Wjhere the language of the statute is unambiguous, the clear expressed intent of the legislature must be given effect and there is no occasion for construction.” Ottesen v. Board of Comm’rs of Madison County, 107 Idaho 1099, 1100, 695 P.2d 1238, 1239 (1985).
*80The majority’s resolution of the matter does potential harm to Idaho’s political reporting laws by not addressing the issue head on. I believe that the $2,860.92 worth of brochures was a contribution within the clear and unambiguous definition provided by the statute. Therefore, I would affirm the lower court’s analysis.